Citation Nr: 0522367	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether it was proper to reduce the rating for service- 
connected residuals of left shoulder strain, with 
degenerative changes, from 20 percent to 10 percent 
disabling, including entitlement to a restoration of a 20 
percent disability evaluation for residuals of left shoulder 
strain, with degenerative changes.

2.  Entitlement to an increased evaluation for residuals of 
right shoulder strain, with degenerative changes, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.  This appeal comes before the Board of 
Veterans' Appeals from January 2002 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  The January 2002 
rating decision denied an evaluation in excess of 10 percent 
for the veteran's service connected right shoulder 
disability, and proposed to reduce the evaluation of the 
service connected left shoulder disability from 20 percent to 
10 percent disabling.  The March 2002 rating decision 
implemented that reduction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  This law eliminated the concept 
of a well- grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The claims folder does not contain a VCAA letter, and the 
veteran has not been notified of the evidence he needed to 
supply and what VA would do in order to assist him with his 
claims under Quartuccio, supra.

The Board also notes that the most recent VA examination of 
the veteran's shoulders for compensation purposes was 
conducted in March 2001.  A current examination is necessary 
in order to properly evaluate the claims.  

Finally, the most recent VA outpatient records pertaining to 
treatment of the veteran's service connected disabilities are 
dated in March 2003.  Records of subsequent treatments should 
be obtained and associated with the claims folder.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA are 
fully complied with and satisfied.  
Specifically, the RO should:

(a)  Notify the veteran of the information 
and evidence necessary to substantiate his 
claims for an increased evaluation for 
right shoulder strain with degenerative 
changes, and for restoration of a 20 
percent evaluation for left shoulder strain 
with degenerative changes.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from a 
Federal department; and

(d) Request that the veteran provide any 
evidence in his possession that pertains to 
his claims.

2.  The RO should obtain copies of the 
complete outpatient records of the veteran 
from the VAMC in Memphis, Tennessee, since 
March 2003.  All records obtained should be 
associated with the claims folder.

3.  The RO should schedule the veteran for 
an orthopedic examination to determine the 
nature and extent of his right and left 
shoulder disabilities.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The examination 
report should contain detailed accounts of 
all manifestations of joint pathology found 
to be present.  All necessary tests should 
be conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  Ranges of right 
and left arm and shoulder motion must be 
measured.  Special attention should be 
given to the presence or absence of any of 
the following:  malunion or nonunion of the 
scapula or clavicle; pain; any limitation 
of motion; instability; and weakness.  The 
examination report should include 
descriptions of the effect, if any, of the 
veteran's pain on the function and movement 
of the left and right shoulder.  The report 
of examination should include complete 
rationale for the conclusions reached.

4.  The RO should then readjudicate the 
veteran's claims.  If a benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim(s).  38 C.F.R. § 3.655 
(2004).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




